Citation Nr: 1719316	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  14-10 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for an eye disorder, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a liver disorder, to include as secondary to a service-connected disability.

4.  Entitlement to an effective date earlier than August 16, 2013, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 1972, to include a tour of duty in the Republic of Vietnam.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California.

In October 2011, the RO, in pertinent part, denied service connection for eye and liver disorders.  The Veteran timely filed a notice of disagreement and perfected a substantive appeal.

In December 2013, the RO granted service connection for PTSD and major depressive disorder, assigning an initial 50 percent disability rating, effective as of August 9, 2013.  In June 2014, the Veteran expressed disagreement with the effective date of the grant of service connection.  In July 2014, the RO amended the effective date for the PTSD, assigning the 50 percent disability rating effective as of August 16, 2013.  

In November 2014, the RO continued the 50 percent disability rating for the service-connected PTSD, and also denied service connection for sleep apnea.  In December 2014, the Veteran expressed disagreement with not only the effective date for the grant of service connection for PTSD, but also the assigned initial disability rating, as well as the denial of service connection for sleep apnea.  However, in his July 2015 Appeal To Board of Veterans' Appeals (VA Form 9), he specifically limited his appeal to the effective date issue and not the assigned disability rating issue.  

In this regard, the Board additionally observes that the issue certified to the Board in the December 2015 VA Form 8 was entitlement to an "earlier effective date prior to August 16, 2013 for the 50% eval[uation] and an effective date prior to April 30, 2015, for the 70% eval[uation] of PTSD."  This erroneously suggests that an increased rating claim for the Veteran's PTSD is also on appeal.  As discussed above, it is not.  Moreover, the Board is not bound by this certification.  See 38 C.F.R. § 19.35 (2016) (a VA Form 8, certification of appeal, is issued by an RO for administrative purposes only and does not confer or deprive the Board of jurisdiction of an issue.)  As such, the issues before the Board are as captioned above.  

In the June 2013 and July 2015 VA Forms 9, the Veteran indicated that he wished to be scheduled for a video conference hearing over which a Veterans Law Judge of the Board would have presided.  However, in February 2017, he withdrew his request for a hearing.

The issue of service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral eye disorder did not have its clinical onset in service and is not otherwise related to active duty or a service-connected disability; there is no current evidence of glaucoma.

2.  An abnormal liver test is a laboratory finding and not a chronic disability for VA compensation purposes; there is no evidence of a current liver disability.

3.  The Veteran's initial claim of service connection for PTSD was received in November 1994.  The claim was denied in a July 1995 rating decision.  The Veteran did not appeal that decision.

4.  The Veteran filed a subsequent claim of service connection for PTSD and depression that was received by the RO on December 13, 2010.  Service connection subsequently was granted for PTSD and major depressive disorder in December 2013, effective August 9, 2013.  In July 2014, the RO determined that the appropriate effective date of service connection was August 16, 2013.

5.  There were no informal or formal claims, or written intent to file a claim for service connection for PTSD and major depressive disorder within the year prior to the December 13, 2010, claim.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.   The criteria for the establishment of service connection for a liver disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for an effective date of December 13, 2010, for the grant of service connection for PTSD and major depressive disorder have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in November 2010, February 2011, November 2011, March 2014, and July 2014 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As to the claim for an earlier effective date for the grant of service connection for PTSD, the claim arises from the Veteran's disagreement with the effective date assigned following the grant of service connection.  Once a claim is granted it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  See Hartman, 483 F.3d at 1311.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a 
Particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

The Board must assess the credibility and weight of all the evidence, including the 
Medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Eye Disorder

The Veteran asserts that he has an eye disability manifested by blurred vision and glaucoma that is secondary to his service-connected diabetes mellitus.  

A review of the Veteran's service treatment records reveals that his service entrance examination report dated in October 1968 is silent as to any eye disability.  A chronological record of medical care dated in June 1971 shows that the Veteran reported experiencing a foreign body in the right eye.  Examination of the eye did not reveal the presence of a foreign body, but showed a small inflamed mass.  The Veteran's separation examination report dated in December 1972 was also silent as to any eye disorder.  In the accompanying report of medical history, also dated in December 1972, he indicated that he had never had any eye trouble.

Following service, a VA optometry consult dated in August 2009 shows that the Veteran reported wearing glasses with reading with increased difficulty.  He was noted to have a one year history of non-insulin-dependent diabetes mellitus.  The assessment was non-insulin-dependent diabetes mellitus with no retinopathy, bilaterally; corneal endothelial changes with good acuities, bilaterally; and hyperopic astigmatic presbyopia.

A VA diabetes mellitus examination report dated in May 2010 shows that the Veteran reported loss of visual acuity, watering of the eyes, and that he must wear glasses.  The problem was said to have been manifested for approximately three and a half years.  Funduscopic examination of the eyes was within normal limits.  

A VA outpatient treatment record dated in May 2011 shows that the Veteran underwent a diabetic teleretinal imaging consult which showed that no evidence of diabetic retinopathy on examination.  The findings were said to be normal.

A VA examination report dated in December 2013 shows that the Veteran reported a four to five year history of eye symptoms manifested by blurred vision.  He added that his condition had become worse, and that he had to wear eye wear constantly.  Physical examination of the right and left eyes was within normal limits with no visual field defect.  There was no diagnosis of any eye disability.  The examiner indicated that there was no pathology to render a diagnosis.  It was explained that although examination demonstrated elevated intraocular pressure, bilaterally, in the absence of any optic disc changes or visual field changes, a definitive diagnosis of glaucoma could not be given.  Visual field testing resulted in no visual field defects at the time of examination.  The examiner noted that the Veteran should follow-up with his primary care physician for prophylactic treatment to prevent the actual development of glaucoma.

Initially, the Board notes that idiopathic refractive error, including presbyopia, myopia, and astigmatism, is excluded, by regulation, from the definition of disease or injury for which Veteran's benefits are authorized if incurred or aggravated in service.  38 C.F.R. §§ 3.303 (c), 4.9.  As such, regardless of the character or the quality of any evidence that the Veteran could submit, a strictly developmental defect, such as refractive error, including presbyopia, cannot be recognized as a disability under the terms of the VA's Schedule for Rating Disabilities and must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Winn v. Brown, 8 Vet. App. 510 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).  

While service connection cannot be granted for the symptoms of refractive error, if there is medical evidence which establishes that the Veteran has a loss of vision due to disability of service origin, the loss of vision may be compensated through the disability evaluation assigned for the service-connected disability to which the eyesight is attributed. 

As indicated above, refractive error and presbyopia are excluded, by regulation, from the definition of disease or injury for which Veteran's benefits are authorized if incurred or aggravated in service.  While there was a diagnosis in 2009 of corneal endothelial changes with good acuities and hyperopic astigmatic presbyopia, there is no competent medical evidence of record that they were manifested as a result of the Veteran's period of active service.  The medical evidence of record does not show that any of the eye disorders with which the Veteran was diagnosed are associated with any disability attributable to service.  To the extent that the Veteran has decreased vision due to presbyopia or refractive error and those conditions are considered to be developmental and are not disabilities based on VA law, service connection cannot be granted for this condition. 

Further, there is no medical evidence of record that indicates that the Veteran has a compensable vision loss disorder that is related to his active service.  VA examination in December 2013 found no diagnosed disability.  Congress has specifically limited entitlement to service connection benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no current diagnosis of a disability, service connection on a secondary basis also  cannot be established.

The Board has considered the Veteran's statements in support of his claim that he has an eye disability, to include glaucoma, as a result of service, to specifically include as secondary to service-connected diabetes mellitus.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe a continuity eye symptoms, his opinion is outweighed by the competent medical evidence.  Simply stated, the medical evidence of record outweighs the Veteran's contentions.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, there is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or causation.  

The Board thus finds that the preponderance of the evidence is against the Veteran's claim for service connection.  The evidence does not show that he has a current eye disorder for which Veteran's benefits are authorized if incurred or aggravated in service.  The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue.  That doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 49.


Liver Disorder

The Veteran asserts that he has a liver disorder that is manifested as a result of his period of active service, to specifically include as secondary to his service-connected diabetes mellitus.

A review of the Veteran's service treatment records reveals that his service entrance examination report dated in October 1968 is silent as to liver disability.  His separation examination report dated in December 1972 is also silent as to a liver disorder. 

Following service, private medical records from Sharp Rees-Sealy Medical Group dated in August 2008 show that the Veteran was assessed to have elevated liver function tests, probably secondary to alcohol.

VA outpatient treatment records dated in June 2009, January 2010 and October 2010 show that the Veteran had an abnormal liver function test, possible due to alcohol use.  However, there was no pathology (disease process) of the liver demonstrated.

A VA diabetes mellitus examination report dated in May 2010 shows that the Veteran's liver was not palpable.  There was no disability attributable to the liver indicated.

A VA diabetes mellitus examination report dated in December 2011 shows that there was no evidence of liver enlargement.  There was no disability attributable to the liver indicated.  There was no diagnosis related to a liver disability.

VA outpatient treatment records dated in March 2013 show abnormal liver enzymes, negative B., C., possible hepatitis A.  There was no confirmed diagnosis.  The Veteran was advised on the effects of alcohol on the liver.  In August 2014, a history of abnormal liver test was indicated.

While acknowledging the findings consistent with abnormal liver test results, such abnormal test results, alone, are not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101 (16), 105(a), 1110; 38 C.F.R. § 3.303 (c).  The term "disability" as used for VA purposes refers to impairment of earning capacity. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability, thus, in the absence of proof of a present disability there can be no valid claim.  See Brammer, 3 Vet. App. at 225. 

The record before the Board shows only that the Veteran has an abnormal liver function test and not that the finding is associated with an underlying liver disease process or other disability.  Accordingly, an award of service connection for a liver disability is not warranted.

The Board has considered the Veteran's statements in support of his claim that he has a liver disability as a result of service, to specifically include as secondary to service-connected diabetes mellitus.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

To the extent that the Veteran is able to observe a continuity any liver symptoms, his opinion is outweighed by the competent medical evidence which shows no medical evidence of a current disability.

The Board thus finds that the preponderance of the evidence is against the Veteran's claim for service connection.  The evidence does not show that he has a current liver disability for which Veteran's benefits are authorized if incurred or aggravated in service.  The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue.  That doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 49.

Effective Date for Service Connection for PTSD and Major Depressive Disorder 

The effective date for the grant of service connection based upon a claim reopened after final disallowance is either the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R. §  3.400 (2016).  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2016). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2016); Norris v. West, 12 Vet. App. 413 (1999). 

The Veteran's initial claim for service connection for PTSD was filed at the RO in November 1994.  This claim was denied in a July 1995 rating decision.  The Veteran did not file a substantive appeal or statement which could be interpreted as a substantive appeal of that decision.

Because the Veteran did not appeal the July 1995 decision within one year of receiving notification of the denial of the claim, the decision became final one year after notification of the denial.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 , 3.105, 3.312 (2016).  Where a prior claim has been denied and a substantive appeal was not filed, the Veteran must file a new claim, and the effective date of service connection will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 3.400(b).  

The Veteran filed a subsequent claim of service connection for PTSD and major depressive disorder that was received by the RO on December 13, 2010.  While a rating decision was issued in in October 2011 that denied a number of other claims at that time, the issue of entitlement to service connection for PTSD was deferred, and not addressed again for many years thereafter.  Indeed, service connection was not granted until December 2013, effective August 9, 2013, although the RO found in July 2014 that the appropriate effective date of service connection was August 16, 2013.

Having determined that the July 1995 rating decision is final, and given the fact that the December 2010 claim was never adjudicated until August 2013, the formal date of claim for service connection is actually December 13, 2010.  

Next, the evidence also does not indicate that the Veteran submitted any documents or statements indicating an intent to file a claim during the year prior to December 13, 2010.

Specifically, a review of the medical evidence of record shows that a private medical record from Sharp Rees-Stealy Medical Center dated in September 2008 shows that the Veteran was said to have depression.

VA outpatient treatment records dated in August 2009 shows that depression was indicated as an active problem.  In July 2009 and January 2010, the Veteran was diagnosed with depressive disorder, not elsewhere classified, and depression.  In December 2010, he was diagnosed with anxiety disorder, rule out PTSD.  In May 2011, he was diagnosed with anxiety disorder, not otherwise specified, versus PTSD and major depressive disorder, recurrent.  

As the Veteran had manifested diagnoses of depressive disorder prior to the date of his claim for service connection in December 2010, and as service connection was ultimately awarded for PTSD and major depressive disorder, the Board finds that the appropriate effective date for service connection is the date of claim, December 13, 2010. 


ORDER

Service connection for an eye disorder, to include as secondary to a service-connected disability, is denied.

Service connection for a liver disorder, to include as secondary to a service-connected disability, is denied.

An effective date of December 13, 2010, for the establishment of service connection for PTSD and major depressive disorder is granted.


REMAND

Unfortunately, a remand is required in this case as to the issue of service connection for obstructive sleep apnea.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

The Veteran asserts that he has obstructive sleep apnea secondary to his service-connected diabetes mellitus and to his PTSD, as indicated in his July 2015 VA Form 9.  

A VA examination report dated in October 2014 shows that the Veteran has a diagnosis of obstructive sleep apnea by sleep study conducted in August 2014.  The examiner, however, concluded that it was not at least as likely as not proximately due to or the result of the service-connected diabetes mellitus type II.  In a VA medical opinion dated in May 2015, the VA examiner concluded that the obstructive sleep apnea was not shown to have worsened due to the service- connected diabetes mellitus type II.  Neither VA examiner, however, addressed whether there was a relationship between the asserted obstructive sleep apnea and the service-connected PTSD as claimed by the Veteran.  As such, the Board finds that an additional opinion must be obtained.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his current obstructive sleep apnea.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's sleep apnea is etiologically related to his active duty service or to his service-connected PTSD and major depressive disorder.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  After the above development has been completed, as well as any other development deemed necessary, and the claims are not granted, the AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


